PRESTON, J.
(dissenting). There may be some repetition in my statement of the facts, and I may not state them in the same order as in the original opinion.
Plaintiff brings the action against defendant, as auditor of state, asking for a writ of mandamus directing defendant to issue a proper warrant for salary alleged by plaintiff to be due him, upon the basis of $4,000 per annum. The trial court dismissed the petition, and plaintiff appeals.
Judge Dudley was elected district judge in the fall of 1914, for the full term of four years, beginning January 1, 1915, as ■was also Judge McHenry. The salary of a district judge at that time was $3,500 per'annum. The thirty-seventh general assembly increased the salaries of district judges to $4,000. That law took effect July 4, 1917, which was before either plaintiff or Judge Meyér was appointed, and before they began to serve as district judges. Judge Meyer has assigned his claim to this plaintiff. Judge Dudley died October 18, 1917, and the plaintiff, Wilson, was appointed by the governor to succeed him. He served as district judge under such appointment from December *4019, 1917, to January 1,1919. Judge McHenry resigned January 1, 1917, and Judge Hutchinson succeeded him by appointment. The latter resigned January 18, 1918. Judge Meyer was appointed by the governor, and served under such appointment from January 19, .1918, until November 5, 1918, when he was elected for the short term ending January 1st thereafter. Both Judge Wilson and Judge Meyer were elected for a full term, beginning January 1, 1919; but this is not involved in -this controversy. The issue is whether plaintiff and Judge Meyer were entitled to a salary of $3,500 per annum, as fixed by Section 253, Code Supplement, 1913, or a salary (of $4,000 per annum, as fixed by Chapter 235, Acts of the Thirty-seventh General Assembly, amending said section.
It is appellant’s contention that the “term” of any incumbent of a judicial office, as that word is employed in Section 9 of Article 5 of the Constitution, means the period a judge is appointed or elected to serve. Appellee contends that, under the Constitution, the plaintiff and Judge Meyer may not receive the increased compensation prior to the expiration of the terms for which Judges Dudley and McHenry were elected, — that is, January 1, 1919. The Constitution fixes the salary of each judge of the Supreme Court and of each district judge until the year 1860, and provides further: “After which time they shall severally receive such compensation as the general assembly may, by law, prescribe; which compensation shall not be increased or diminished during the term for which they shall have been elected.”
Plaintiff’s service was under appointment only. Judge Meyer served under appointment to the time of the election in November, 1918, and thereafter under election for the short term.
Some of the cases hold that the words “elected’-’ and “appointed” are not necessarily the equivalent of each other. Other cases hold that, under some circumstances, the words are synonymous. This court held, in Schaffner v. Shaw, 191 Iowa 1047, that the word '“elected” in the Constitution is broad enough to cover an appointment, and to prohibit the general assembly from increasing or diminishing the salaries’of Supreme *41or district court judges during their terms, whether elected or appointed thereto.
The Constitution provides that the judge shall be elected by the qualified electors of the district in which he resides, and that he shall hold his office for the term of four years, and until his successor shall have been elected and qualified (Article 5, Section 5); and that the term of his office shall commence on the first day of January next after his election. Article 5, Section 11. It may be conceded, as contended by appellee, that Judges Dudley and McHenry entered upon a term, a constitutional term of four years, and that plaintiff and Judge Meyer were filling vacancies. It may be likewise conceded that the people cannot, at an election, confer the office of district judge originally for any shorter period of time than four years. It is true, as contended by appellee, that this section of the Constitution does not mention short term, unexpired term, vacancy, or appointed judges. Though vacancies and appointed judges are not mentioned,'there would necessarily be vacancies by death or resignation, and appointments to fill such vacancies. This was, no doubt, in the minds of those who framed the Constitution. These matters are all referred to in Article 11, Section 6, of the Constitution, which provides that:
“In all cases of elections to fill vacancies in office occurring before the expiration of a full term, the person so elected shall hold for the residue of the unexpired term; and all persons appointed to fill vacancies in office shall hold Until the next general election, and until their successors are elected and qualified.”
It may be conceded, too, that, had Judges Dudley and Mc-Henry served the full four years’ term for which they had been elected, they w'ould not have been entitled to an increase in salary during the four years, because the reason for the rule would apply to them while serving. Not so, however, after they were out of office. It does not follow, however, as we shall see later, that, one of them having died and the other having resigned, and being, therefore, incapable of drawing any salary, and not being in a position whereby their independence as judges might be affected, these plaintiffs, who were in such a positioil only after their appointment, may not be entitled to increased *42compensation, when the salary was increased by the legislature before plaintiffs were in that position. The legislature could not increase or diminish the salary of plaintiff and Judge Meyer during the term or the time while they were occupying their positions after their appointment or election.
It is argued by appellee that the Constitution specifically establishes the court, and then proceeds to fix the salary of the judges, which was contemporaneous with fixing the term; that the convention, having determined the length of service to be given to a term, and having the four-year term in mind, fixed the salary at so much per annum; that the thing under consideration by the convention in framing Section 9 of Article 5 was nothing but the question of salary, because the term of judicial office had been settled. It is thought that this is proof that the word “term” refers all the time to the office, and not to the incumbent. Clearly, Judges Dudley and McHenry would have been entitled to the compensation fixed for their full four years’ term, provided only that they served for the four years; and in that case the salary could'-not be increased or diminished. Having served only a part of the four years’ term to which they had been elected, they could not, of course, draw the salary for the full term, even though they had been elected for the four-year term fixed in the Constitution. Their term — that is, their term of service — expired before the end of the four years. Thereafter, their salary could not be raised or lowered, for the simple reason that, as to them, there was no salary. And though the salary is fixed at so much per annum, they would be entitled to the full compensation only for the time they served, the proportion served out of the four-year term for which they were elected, — at the rate of or on the basis of the per annum salary fixed. It is true, as contended by appellee, that the Constitution does not say that they should draw their salary at the rate fixed, but it seems to us that this is necessarily so. If they served six months, they would be entitled to one half the annual salary fixed. Clearly, then, it seems to me, the question of salary does not necessarily and in all cases apply to the full four-year term. Numerous cases are cited by both sides as to the meaning of the word “term,” under other conditions and different statutes. *43Tbe question then is, In wbat sense was tbe word “term” used in tbe section of tbe Constitution now under consideration,— what was the intention, — when applied to a situation such as that now presented? As said, this section of the Constitution does not refer to vacancies or to judges appointed to fill vacancies. Yet such must have been considered. The framers of the Constitution could not have contemplated that judges appointed to fill vacancies should serve without any compensation during the term of their service or the time of their service, while they were serving as judges under appointment. 'In construing the word “term,” consideration should be given to the other provisions in regard to increasing and diminishing salaries, and especially to the reasons for such a provision. The reasons for the restriction as to change of salary are the same where applied to those appointed or elected to fill an unexpired term as when applied to those who are elected, and serve the full four years. There is no reason for such a restriction during a period other than that of service by each particular judge. The reasons could not apply to Judge McHenry, after his resignation, nor, of course, to Judge Dudley after his death. As to plaintiff and Judge Meyer, the law increasing the salary had been passed and was in force before either of them was occupying the position of district judge. The reason for the rule is quite generally, if not universally, stated to be the purpose to secure, as far as possible, the removal from the lawmakers of the temptation to control the other branches of government by promises of reward in the form of increased compensation, or threats of punishment by way of reduced salaries.. The legislature may not reward a court for upholding a statute passed, or punish for declaring it invalid. A further reason is to relieve the lawmaking branch from possible importunities by judges and other officeholders, by reason of their position, seeking increased compensation for themselves. In short, the purpose, and the sole purpose, of this provision is to secure, as far as possible, the independence of each co-ordinate branch of government, and to remove from the sphere of temptation every public officer whose office is created by the Constitution, and whose conduct might be influenced by the hope of reward or *44the fear of punishment. So far as there is reason for the rule which underlies the limitation, it must be enforced; but when the reason for the rule ceases, so does the rule itself. State v. Porter, 57 Mont. 343 (188 Pae. 375). Here, plaintiff and Judge Meyer were not in a position- to influence or be influenced by the legislature. The salary had already been raised before they were appointed judges. When the bill to increase the salary of district judges was before the legislature, it was impossible that they could have known that Judge Dudley thereafter, and in October, 1917, would die, and that plaintiff would be appointed in his place, or that Judge Meyer would be appointed in January, 1918, after the resignations of his predecessors.
Section 1060 of the Code provides that the term of an officer chosen to fill a vacancy shall commence as soon as he has qualified. Section 9 of Article 5 of the Constitution, under consideration, fixes the salary of each judge until 1860. The clause following reads that, after that date, the judges “shall severally receive such compensation as the general assembly may, by law, prescribe; which compensation shall not be increased or diminished during the term for which they shall have been elected.” The word “severally,” we think, includes all the judges; but they are treated severally, and regardless of how any attained the office; and their compensation is not to be changed during the term for which “they,” the several judges, shall have been elected, — that is, chosen or appointed, as held in the Sohaffner case. The word “they,” means, we think, all the several judges for whom compensation is prescribed, some of whom have been elected, and serve the full term, others of whom have been elected for a short or unexpired term, and still others appointed. If this is so, and we think it is, the word “term” refers to the period for which each of the judges is chosen or selected, and which he serves.
Concededly, the cases are in conflict. Among the cases cited by appellee are Foreman v. People, 209 Ill. 567 (71 N. E. 35); Harrison v. Colgan, 148 Cal. 69 (82 Pac. 674). These seem to be the only ones directly in point. These two cases hold as contended by appellee. But a reading of those cases shows that the question as to the reason and purpose of the constitu*45tional restriction was not considered or discussed. On tbe other hand, the following cases sustain appellant’s contention: State v. Porter, 57 Mont. 343 (188 Pac. 375); Carter v. State, 77 Okla. 31 (186 Pac. 464); Board v. Lee, 76 N. J. L. 327 (70 Atl. 925); State v. Frear, 138 Wis. 536 (120 N. W. 216, 16 Ann. Cas. 1019); Gaines v. Horrigan, 72 Tenn. (4 Lea) 608. These cases do consider the reason for' the rule. We shall not take the time to discuss each one at any length. In Oklahoma, the constitutional provision is that the salary of any public official should not “be changed after his election or appointment, or during his term of office, unless by operation of law enacted prior to such election or appointment.” The court, in the case cited, held that:
‘! The law fixing the salary of the relator was enacted prior to his appointment. His term of office began with his qualification, and may be terminated by resignation, death, removal for cause, or the expiration of the time of the unexpired term for which he was appointed. A law attempting to change, his salary, subsequent to his appointment and qualification, and before the termination of his present term, would fall within the terms of the section of the Constitution; but when enacted prior to his appointment, and prior to his term, is not within the constitutional inhibition.”
The Tennessee Constitution provides that the compensation shall not be increased or diminished during the time for which officers are elected.* The word “time” is used, instead of “term.” The decision was made to rest in part thereon. The court held, in the cited case, that:
“Looking to the reasons upon which this clause of the Constitution was doubtless adopted, it must be apparent that the object was to prevent'the increase or diminishing of a. judge’s salary while he is in office, so as to relieve him, as far as possible, from improper influences, and promote an independent discharge of his duties. If the change takes place before the judge is elected or appointed, the evils intended to be guarded against cannot well result as to him. He accepts the office with a knowledge of the salary as fixed, and no injustice is done him. ’ ’
In the New Jersey case, it was said that the “words, ‘term *46of office ’ may, in a sense, be used to indicate tbe statutory period for wbicb an officer is elected. * * # But tbe words ‘term of office’ may. also mean a period mueb shorter than that for which the particular officer was elected. His term of office may be terminated before the expiration of the statutory period for which he was elected, by impeachment or resignation or death of the particular officer. The happening of these contingencies are implied limitations upon the right of the elected officer to continue in office for the period for which he would otherwise be entitled to hold. When such a contingency occurs, the officer’s term expires; there is a vacancy; and, upon the appointment or election to fill the vacant office, the term of another officer begins. To assert that a term of office of an impeached or deceased officer continues, is to assert that there may be two terms of office running together, although the office can be filled by only a single person.”
In the Wisconsin case, the language of the Constitution was:
“Nor shall the compensation of any public officer be increased or diminished during his term of office.”
The personal element was referred to, and one of the judges said, in the concurring opinion, that he regarded the provision as personal to the incumbent of the office. It was held that, as to the particular incumbent’s term of service, during its pend-ency, the legislature is under cgmplete disability to change the salary incident, in any manner or to any extent; but that, as to any period within the whole term filled by an appointment or election, the legislature has power, before the commencement thereof, to fix a compensation different from that incident to the office during the preceding period. The concurring opinion states that, if the incumbent enters the office after the change of salary has taken place, he is entitled to that salary, and as to him it cannot be increased or diminished; but if the office is vacated by death, or otherwise, before the expiration of the term, the succeeding incumbent takes the office with the salary fixed by the legislature for that office, and in force at the time of appointment or election of the succeeding incumbent, even though such appointment or election be for part of an unexpired term.
*47Tbe precise question bere presented was not in the Schaffner ease, but some of the language in Division IV of the opinion has a bearing upon the question in this case. Inequality in the matter of compensation of judges exercising the same jurisdiction has been condemned. 15 Ruling Case Law 525, Note 12. There is no reason to suppose that the constitutional convention intended that the district judges should not receive the same compensation, or that one appointed to fill a vacancy should receive less than one elected; and there is no reason why they should, unless the compensation is changed during the term of. service of an incumbent. Deaths, resignations, removals, and appointments to fill vacancies must have been considered. The Constitution was adopted many years ago, and the salary as fixed in the Constitution was very low. Increase of salaries was no doubt contemplated, and reductions .also, if, perchance, the salaries should ever be too high. I think that the word “term,” as applied to the situation in this case, means the term of service. I would reverse, and grant the writ of mandamus, and direct the defendant to issue a proper warrant upon the basis of $4,000 per year, as prayed.
WeaveR and Evans, JJ., concur in this dissent.